Citation Nr: 0522730	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-03 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than September 
18, 2002 for the grant of service connection for decreased 
sensation, left medial left thumb associated with laceration, 
left index finger with repair of tendons and nerves.

2.  Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1980.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in December 2002 and 
April 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

The Board observes that the claims file presents two 
additional claims.  The February 1999 VA examination report 
reflects findings of neurological deficit in the veteran's 
left index finger, as well as extensive scarring.  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the U.S. 
Court of Claims for Veterans Appeals (Court) held that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  In a July 1, 1997 
precedent opinion, the General Counsel of the VA observed 
that 38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
evaluation of instability of the knee without reference to 
limitation of motion and held that a claimant who had both 
arthritis and instability of the knee may be rated separately 
under 38 C.F.R.§ 4.71a, Diagnostic Codes 5003 and 5257.  The 
opinion clarified that the provisions of 38 C.F.R. § 4.14 
prohibit the "evaluation of the same disability under various 
diagnoses."  VAOPGPREC 23-97 (July 1, 1997; revised July 24, 
1997).  

The Board observes that review of the medical evidence 
reflects that observations of extensive scarring and 
neurological manifestations in the left index finger were 
present at the time of the February 1999 VA examination, and 
that they are, in fact, part and parcel of the disability as 
was then diagnosed by the VA examiner.  The Board notes that 
both Esteban, and the GC opinion were in effect at the time 
of the original, March 1999, rating decision in which service 
connection was originally granted for the left index finger 
injury residuals, and the disability evaluated.

Accordingly, in this case, the Board finds that the February 
1999 VA examination report presents an informal claim for 
separate, compensable evaluation for scarring and 
neurological manifestations in the left index finger.

In addition, the Board notes that the February 1999 VA 
examination report notes that the now service-connected left 
index finger disability interferes with the veteran's 
employment.  A claim for extraschedular consideration under 
38 C.F.R. § 3.321 is also inferred.

These matters are referred to the RO for appropriate action 
and adjudication.

The issue of service connection for a right foot disability 
addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the claim addressed in this decision.

2.  On September 18, 2002, the RO received the veteran's 
claim for an increased evaluation for his service connected 
residuals of left index finger laceration and repair.

3.  A report of VA examination dated in November 2002 
evidences findings of diminished peripheral sensation in the 
left medial thumb, which the examiner attributes to the 
service connected left index finger disability.

4.  The September 18, 2002 is the earliest document of record 
which may be construed as a claim for service connection of a 
left media thumb disability.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 18, 
2002 for the grant of service connection for decreased 
sensation, left medial left thumb associated with laceration, 
left index finger with repair of tendons and nerves have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law.  The Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. § 3.159.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application in this case.  In the circumstances of this case, 
the veteran has been advised of the applicable laws and 
regulations and the evidence needed to substantiate his claim 
for an earlier effective date in the November 2003 statement 
of the case.

This statement of the case, and a rating decision issued in 
the same month, further explained an error made by the RO in 
the December 2002 rating decision, in which the RO had 
mistakenly described the newly service-connected neurological 
disability as involving both the left index finger and the 
left medial thumb.  The RO explained that it had intended to 
service-connect only the left medial thumb disability as 
secondary to the left index finger disability under 
Diagnostic Code 8515, and that neurological manifestations of 
the left index finger disability had been contemplated in the 
10 percent evaluation afforded previously, in the March 1999 
rating decision, under Diagnostic Code 5225, and confirmed in 
the December 2002 rating decision.

The matter of the consideration of separate, compensable 
evaluations for the extensive scarring and neurological 
manifestations of the left index finger disability that are 
clearly present in the February 1999 VA examination report, 
under Esteban, supra, is address above, in the Introduction 
and is referred to the RO for consideration and adjudication.

In addition, the RO further advised the veteran of the 
changes in law, and of the revisions in regulations effected 
in accordance with the VCAA in the November 2003 statement of 
the case.  However, the VCAA letter issued in September 2002 
addressed only the issue of increased evaluation.  But, the 
November 2003 statement of the case advised the veteran of 
the evidence of record upon which the RO had established the 
subject effective date, which the veteran is now appealing.  
The statement of the case further notified the veteran of the 
evidence that had been considered in arriving at this 
determination.  Finally, VCAA letters, in aggregate, dated in 
September 2002, January 2003, and May 2005, while not 
specifically addressing the issue of an earlier effective 
date, nonetheless, provided the veteran with the information 
necessary for him to prevail in his related claim for 
increased evaluation, and in his other claims for service 
connection.  In addition, he was notified in the same 
documents of the type of information and evidence the VA 
would seek to provide or obtain, the type of information and 
evidence he needed to provide and, finally, in the May 2005 
VCAA letter was asked advised to send any evidence he may 
have that pertains to his claim.

Thus, the Board finds that the VA's duties to notify and 
assist the veteran have been fulfilled.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2004) (harmless error).  
In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 123-29 (2005).  

Moreover, the Board notes that the VA General Counsel has 
held that the notice provisions of the VCAA are not 
applicable to earlier effective date claims.  See VAOPGCPREC 
8-2003 (holding that "[i]f, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue").  Cf. 
Huston v. Principi, 17 Vet. App. 195, 202 (2003); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under 
Bernard, supra.



Earlier Effective Date

The applicable statue and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).  The effective date for direct 
service connection is the day following separation from 
active service or the date entitlement arose if claim is 
received within one year after separation from service; 
otherwise, the date of receipt of the claim, or the date 
entitlement arose, which ever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2004).

In the present case, the veteran filed his original claim for 
service connection for a left index finger disability in 
November 1998.  

In February 1999, the veteran underwent VA examination as 
part of the RO's development of his claim.  The examination 
report shows that the veteran sustained laceration and repair 
of his left index finger while on active service, as the 
result of injuries sustained in a motor vehicle accident.  
The finger was then objectively found to manifest scarring 
from the metacarpal phalangeal joint up the palmar surface in 
a "Z" pattern to the distal interphalangeal joint.  The 
veteran was unable to flex the distal interphalangeal joint 
actively, although passive movement was possible.  The 
examiner further reported objective observations of decreased 
sensation and numbness, lack of circulation in the last two 
digits, cold sensitivity and sensitivity in the left index 
finger.  The examiner specifically opined that these 
manifestations were the result of the inservice motor vehicle 
accident, which resulted in laceration of the left index 
finger, and the inservice repair of same.

In a March 1999 rating decision, the RO accordingly granted 
service connection for the residuals of left index finger 
lacerations, including the repair of tendons and nerves, and 
evaluated the disability as 10 percent disabling under 
Diagnostic Code 5225.  Diagnostic Code 5225 contemplates 
ankylosis of the index finger.  

The veteran did not appeal this decision, and it became 
final.

Thereafter, the next communication from the veteran or his 
representative that could be considered a claim for service 
connection for any disability-including the left medial 
thumb disability-was received in September 2002.  At this 
time, the veteran submitted a claim for increased evaluation 
for his service connected disabilities.  Upon request for 
clarification sent to him in September 2002 with VCAA notice, 
the veteran responded in September 2002 that he wished an 
increase in the evaluation assigned both the residuals of his 
left finger laceration and repair, and the residuals of 
lacerations to his face. 

In November 2002 he again underwent VA examination.  The 
examination report shows findings of atrophy in the left 
index finger from the proximal interphalangeal joint to the 
tip of the finger.  Range of motion was again found to be 
diminished, and the veteran could not actively bend his left 
index finger to make a fist.  Numbness and diminished 
peripheral sensation were found to be present in the left 
index finger and left thumb.  The examiner again attributed 
these manifestations to the inservice laceration and repair 
of the left index finger.

In a December 2002 rating decision, the RO confirmed and 
continued the 10 percent evaluation assigned the residuals of 
left index finger laceration with repair of tendons and 
nerves under Diagnostic Code 5225, but granted a separate, 
compensable evaluation under Diagnostic Code 8515 for 
decreased sensation, left index finger and medial left thumb 
associated with laceration, left index finger with repair of 
tendons and nerves.  The RO assigned an effective date of 
September 18, 2002, which is the date the veteran's claim for 
increase was received.  Diagnostic Code 8515 contemplates 
complete and incomplete paralysis of the median nerve.  The 
median nerve impacts flexion of the index finger and thumb, 
ability to make a fist, and defective opposition and 
abduction of the thumb, among other finger, hand, and wrist 
movements and dexterity. 

The veteran appealed the effective date assigned this grant 
of service connection for neurological manifestations of the 
residuals of his inservice index finger laceration and 
repair.  He contends that the effective date should be that 
of his original claim, i.e., the same as that for service 
connection of the orthopedic manifestations of the injury, 
which were granted in March 1999 with an effective date of 
November 6, 1998.

In November 2003 the RO issued another rating decision, 
explaining that the RO had meant to service connect only 
neurological manifestations of the medial left thumb under 
Diagnostic Code 8515.  The RO explained that neurological 
manifestations for the left index finger were contemplated in 
the 10 percent evaluation afforded under Diagnostic Code 
5225.  The RO confirmed and continued the 10 percent 
evaluation granted under Diagnostic Code 8515, effective 
September 18, 2002, and revised the description of disability 
as follows:  decreased sensation medial left thumb associated 
with laceration, left index finger with repair of tendons and 
nerves.

The RO issued a statement of the case in conjunction with the 
rating decision, dated in the same month and re-identifying 
the issue as one involving service connection under 
Diagnostic Code 8515 for the left medial thumb, only, 
secondary to the service-connected left index finger 
disability.

The matter of separate, compensable evaluations for the 
extensive scarring and neurological manifestations of the 
left index finger disability that are clearly present in the 
February 1999 VA examination report is, unfortunately, not 
before the Board at the present time.  Nonetheless, the 
matter has been referred to the RO for consideration and 
adjudication, above, in the Introduction.

In the case of a claim for disability benefits that is not 
submitted within a year after discharge from active service, 
the effective date is the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  As noted above, the veteran 
initially claimed service connection for the residuals of his 
left finger injury in November 1998.  The RO granted service 
connection for a left index finger disability in a rating 
decision dated in March 1999, granting a 10 percent 
evaluation under Diagnostic Code 5225.  The veteran did not 
appeal this decision and it became final.  Thereafter, he 
submitted a claim for increase in September 2002.

There are no other documents between the March 1999 VA 
examination report and the September 2002 claim for increase 
that could be interpreted as a claim for service connection 
for a left thumb disability.  Moreover, the medical 
evidence-including the February 1999 VA examination report-
reflects no findings of left thumb disability until the 
November 2002 VA examination report.

The earliest communication from the veteran or his 
representative shown in the claims file that could be 
interpreted as a claim for service connection was received on 
September 18, 2002.  This is the effective date assigned for 
the grant of service connection for the left medial thumb 
disability.

The regulations specify that the effective date of disability 
compensation, direct service connection, where the claim is 
not filed within one year after separation from active 
service, is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(b)(2)(i).

Upon consideration of the evidence of record, the earliest 
evidence of a claim that may be construed as a claim for 
service connection for a left medial thumb disability is the 
veteran's claim for increase that was received on September 
18, 2002.  

Therefore, the RO assigned the earliest possible effective 
date for its grant of service connection for decreased 
sensation medial left thumb associated with laceration, left 
index finger with repair of tendons and nerves.  Accordingly, 
the earliest effective date that may be granted is September 
18, 2002.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.



ORDER

An effective date earlier than September 18, 2002 for the 
grant of service connection for the decreased sensation, 
medial left thumb, associated with laceration, left index 
finger with repair of tendons and nerves is denied.


REMAND

The veteran also seeks service connection for a right foot 
disability.  In this regard, the Board has reviewed the 
record and finds that additional development is necessary 
before appellate action may be completed in this case.  
Specifically, the Board notes that the veteran has not been 
given an examination to determine the nature, extent, and 
etiology of any manifested right foot disability.

The Board finds that it would be helpful to accord the 
veteran a VA examination to determine the nature, extent and 
etiology of any manifested right foot disability, with review 
of the claims file in consideration of the medical evidence 
of record.  See 38 C.F.R. § 3.159(c)(4) (2004).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should afford the veteran 
another opportunity to identify any VA 
and non-VA health care providers who have 
treated him for his claimed right foot 
disability since his discharge from 
active service in 1980.  

2.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers from 
1980 to the present.

3.  Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

4.  Following completion of the above, 
the RO should make arrangements for the 
veteran to be afforded an examination, by 
an appropriate specialist, to determine 
the nature, extent, and etiology of any 
manifested right foot disability.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence and the 
veteran's service medical records, must 
be sent to the examiner(s) for review.  
The examiner(s) should address the 
following matters:

?	Summarize the medical history, 
including the onset and course of 
any manifested right foot 
disability.
?	Describe any current symptoms and 
manifestations attributed to any 
right foot disability.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all right foot 
pathology.
?	Provide an opinion as to whether it 
is as likely as not that any right 
foot pathology
1.	had its onset during active 
service
2.	is the result of active 
service, including the motor 
vehicle accident, or any other 
incident thereof 

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2004); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After receipt of any and all newly 
acquired evidence, the RO should review 
the appellant's claim for service 
connection for a right foot disability.  
If the determination remains adverse, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, which discusses and fully sets 
forth the controlling law and regulations 
pertinent to the appeal.  The requisite 
period of time for a response should be 
afforded.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
veteran is scheduled for examination, he is advised that 
failure to appear for a scheduled VA examination without good 
cause could result in the denial of his claims.  38 C.F.R. 
§ 3.655 (2003).  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


